Citation Nr: 1038137	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  05-35 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability other than posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

This appeal was initially presented to the Board in October 2008, 
at which time these issues were remanded for additional 
development.  The required development has been completed and 
this case is appropriately before the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Competent evidence has not been presented establishing onset 
of a psychiatric disability during military service, or within a 
year thereafter.  

2.  The Veteran did not engage in combat during military service.  

3.  Credible evidence corroborating the Veteran's claimed in-
service stressors has not been presented.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a psychiatric 
disability, other than PTSD, is not warranted.  38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.384 (2010).  

2.  Entitlement to service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claims, has notified him of the information 
and evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In September 2003, October 
2004, January 2005, March 2006, and November 2008 letters, the 
Veteran was notified of the information and evidence needed to 
substantiate and complete the claim on appeal.  Additionally, the 
March 2006 letter provided him with the general criteria for the 
assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the March 2005 adverse determination on appeal; 
thus, no timing issue exists with regard to the notice provided 
the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  He 
has also been afforded VA medical examination on several 
occasions, most recently in January 2009.  The Board notes that 
the VA examination report contains sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the disability on appeal and is adequate for 
purposes of this appeal.  The Board is not aware, and the Veteran 
has not suggested the existence of, any additional pertinent 
evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  

II.  Service connection-Psychiatric disability

The Veteran seeks service connection for a psychiatric 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may 
also be awarded for certain disabilities, such as psychoses, 
which manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  During the pendency of this appeal, 
38 C.F.R. § 3.384 was added to further define "psychoses" as 
found at 38 C.F.R. § 3.309.  38 C.F.R. § 3.384 (effective August 
28, 2006).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any matter 
material to the claim, the claimant shall be given the benefit of 
the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The Veteran's service treatment records are negative for any 
diagnosis of or treatment for a psychiatric disability.  On his 
service separation examination in March 1969, no psychiatric 
abnormality was noted, and on his concurrent report of medical 
history, he denied any history of depression or excessive worry, 
frequent trouble sleeping, or nervous trouble of any sort.  

The Veteran sought private treatment for depression in May 1980.  
Problems reported included marital discord and issues at work.  
In June 1980 he was hospitalized for depressive neurosis and a 
compulsive personality.  Although the remainder of the hospital 
discharge summary was type-written, a diagnosis of PTSD was hand-
written at the bottom of the document.  Other copies of this 
document received directly from the issuing hospital did not 
contain this notation.  Private treatment records indicate 
diagnoses of depression in 1994 and anxiety in 1995.  According 
to an August 1998 private clinical notation, the Veteran reported 
a history of treatment for psychiatric symptoms, including poor 
temper control and suicidal ideation, beginning in 1978.  VA 
clinical records dated in September 1999 note a diagnosis of 
depression.  An April 2001 VA clinical notation also includes a 
diagnosis of anxiety.  

In his written contentions, the Veteran has alleged that being 
drafted and sent overseas by the military, away from his wife and 
children, was traumatic for him, and resulted in psychiatric 
disabilities, including depression, anxiety, and PTSD.  He has 
also reported that during military service while stationed in 
Korea, he was traveling on a train when he was confronted by 
someone claiming to be a guard.  He stated this person pointed a 
firearm at the Veteran and threatened to kill him.  The Veteran 
has stated this stressor has continued to haunt him since 
service, and resulted in a diagnosis of PTSD and/or other 
psychiatric disabilities.  

In 2004, written statements were received from the Veteran's 
friends and family stating that although he did not have mental 
problems prior to his entrance into military service, he now has 
diagnoses of various mental disabilities.  They stated these 
diagnoses included PTSD, for which the Veteran allegedly began 
receiving treatment shortly after service separation.  

Pursuant to the Board's October 2008 remand order, the Veteran 
was afforded a VA psychiatric examination in January 2009.  The 
Veteran's claims file was reviewed in conjunction with the 
examination.  The Veteran reported serving as a police officer 
for several years following service, until he was hospitalized at 
a private facility for psychiatric symptoms, and lost the right 
to carry a firearm.  As a result, he was terminated from his job 
as a police officer.  In 1996, one of his sons was murdered, an 
event which has continued to trouble the Veteran.  After 
evaluating the Veteran and reviewing the claims file, the 
examiner diagnosed the Veteran as having major depressive 
disorder, recurrent.  Additionally, the examiner found this 
disorder was not at least as likely as not the result of or 
otherwise related to military service.  Although the Veteran may 
have missed his wife and children during his tour of military 
service, the examiner noted that this sort of life event is of 
the sort which did not result in severe mental health 
consequences in most people.  The examiner observed that post-
service, the Veteran was able to work for many years in the 
stressful occupation of law enforcement without incident.  
Furthermore, although he has claimed separation from his wife and 
children during service was traumatic, the examiner noted that 
immediately prior to being drafted, the Veteran had just left his 
first wife and child to marry his second wife, making it 
"difficult to explain [the Veteran's] trauma."  These actions 
suggest a history of impulsiveness and poor decision-making which 
began prior to military service.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of service 
connection for a psychiatric disability, other than PTSD.  The 
Veteran's service treatment records are negative for any 
diagnosis of or treatment for a psychiatric disability, and he 
did not seek treatment for or receive a diagnosis of a 
psychiatric disability for several years after service 
separation.  As noted above, he was diagnosed with depressive 
neurosis and a compulsive personality on private hospitalization 
in June 1980, more than 10 years after service separation.  This 
lengthy period without complaint of or treatment for a 
psychiatric disability is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Subsequent private and VA medical treatment records confirm 
current diagnoses of depression, anxiety, and major depressive 
disorder, but are negative for competent evidence confirming 
onset of any psychiatric disability during military service or 
within a year thereafter.  When the Veteran's claim was presented 
to a medical expert in January 2009, to determine if a 
psychiatric disability had its onset during military service, the 
examiner found it less likely than not that any current 
psychiatric disability was incurred during military service.  
This medical opinion was based both on personal evaluation of the 
Veteran and review of the claims file, and is uncontroverted in 
the record.  In the absence of such evidence, service connection 
for a psychiatric disability must be denied.  

With all due respect to the Veteran's current contentions 
regarding onset of his psychiatric symptoms during military 
service and continuous symptoms since, the Board must reject 
these allegations.  Aside from the lack of findings of mental 
health disability during service, the Veteran himself failed to 
claim any such problems on service separation examination in 
1969, or for many years thereafter.  Additionally, treatment 
records for his initial hospitalization in 1980 do not indicate 
onset of psychiatric symptomatology during military service.  
Prior to the Veteran filing a claim for VA financial benefits, he 
had reported onset of his psychiatric symptoms no earlier than 
1978, nearly 10 years after service separation.  Consequently, 
these facts, both self-reported or on medical evaluation, do not 
support a finding of continuity of symptomatology.  The Board 
does not find the Veteran's statements to be credible.

The Veteran has submitted his own statements, and those of family 
and friends, alleging onset of a psychiatric disability during 
military service.  As laypersons, however, the Veteran and his 
family and friends are not capable of making medical conclusions; 
thus, these statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
It is true that lay statements may be competent to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Psychiatric disorders, however, are complex disorders 
which require specialized training for a determination as to 
diagnosis and causation, and they are therefore not susceptible 
of lay opinions on etiology, and the lay statements therein 
cannot be accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against the 
award of service connection for a psychiatric disability, other 
than PTSD, as such a disability did not manifest during military 
service or within several years thereafter.  As a preponderance 
of the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).  

III.  Service connection-PTSD

The Veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and a link, 
established by medical evidence, between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

38 C.F.R. § 3.304(f), the regulation governing the establishment 
of service connection for PTSD, was modified effective July 13, 
2010.  See 68 Fed. Reg. 39843-52 (July 13, 2010); 75 Fed. Reg. 
41092 (July 15, 2010) (corrected a clerical error in the Federal 
Register publication of July 13, 2010).  This change is effective 
for all claims, such as the present claim, currently pending 
before VA.  This change had the effect of liberalizing the 
evidentiary requirements in certain circumstances for 
verification of a Veteran's claimed stressor.  As revised, 
38 C.F.R. § 3.304(f)(3) provides a Veteran's lay testimony alone 
may establish the incurrence of an in-service stressor if such 
stressor is consistent with the circumstances of the Veteran's 
service, involves a fear of hostile military or terrorist 
activity, and is found by a VA psychiatrist or psychologist to be 
sufficient to support a diagnosis of PTSD.  Clear and convincing 
evidence to the contrary may, however, rebut such a presumption.  
Id.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD diagnosis 
will vary depending upon whether the veteran engaged in "combat 
with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have personally 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  
See VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines 
the veteran engaged in combat with the enemy and his/her alleged 
stressor is combat-related, then his/her lay testimony or written 
statement is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative evidence 
is required - provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with 
circumstances, conditions or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. 
App. at 98.  

If, however, the VA determines either that the veteran did not 
engage in combat with the enemy or that he/she did engage in 
combat, but that the alleged stressor is not combat related, then 
his/her lay testimony, in and of itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain evidence that corroborates his/her testimony 
or statements.  Id.  Service department records must support, and 
not contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998) (wherein the Court 
stated, "If the veteran engaged in combat, his/her lay testimony 
regarding stressors will be accepted as conclusive evidence of 
the presence of in-service stressors.").  If the veteran was not 
engaged in combat, he/she must introduce corroborative evidence 
of his/her claimed in-service stressors.  

As an initial matter, the Board finds that the record does not 
reflect that the Veteran participated in combat during military 
service, and the Veteran does not claim as such.  The Veteran's 
DD Form 214 is negative for the award of the Combat Infantryman's 
Badge, Purple Heart medal, or similar award for combat 
participation; thus, the Veteran's claimed stressors require 
corroborative evidence.  The Veteran's statements and the 
corroborating evidence will be discussed below.  

As discussed above, the Veteran has alleged that while aboard a 
train during military service in Korea, he was confronted by 
someone claiming to be a guard and threatening him with a 
firearm.  He has described this event as traumatic, and claimed 
to have reported it at the time.  The Veteran has also alleged 
that physical separation from his wife and children during his 
military service qualifies as a stressor sufficient to support a 
diagnosis of PTSD.  

After service, the Veteran received recurrent medical treatment 
for psychiatric symptoms, beginning in approximately 1980.  
Diagnoses have included depression, major depressive disorder, 
anxiety, and depressive neurosis.  A type-written June 1980 
hospitalization discharge summary for a private hospital, 
submitted by the Veteran to VA, contains a hand-written diagnosis 
of PTSD, but subsequent copies of the same record received from 
the original source are negative for this diagnosis.  
Additionally, although VA examination was recently afforded the 
Veteran in January 2009, a VA psychiatrist did not find 
sufficient evidence to support a diagnosis of PTSD.  

Nevertheless, even assuming a current and valid diagnosis of PTSD 
was of record, the Veteran's claimed stressor could not be 
corroborated.  VA contacted the National Personnel Records Center 
(NPRC) in November 2008 to request corroboration of the Veteran's 
stressor event, but no records were available to corroborate the 
claimed event.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of service 
connection for PTSD, and his claim must be denied.  Specifically, 
the Board finds no credible corroborative supporting evidence 
verifying the Veteran's claimed stressors.  An attempt to verify 
this stressor with the NPRC was unsuccessful.  Additionally, the 
Board does not find the Veteran to be a credible witness such 
that his statements alone may be accepted as proof of the alleged 
stressor events.  Although the Veteran received recurrent 
psychiatric treatment beginning in approximately 1980, he did not 
mention this incident for many years, until he filed a claim for 
VA financial benefits.  Additionally, post-service treatment 
records note several stressful life events following service, 
including multiple contentious divorces and the murder of the 
Veteran's son.  Although the Veteran has reported that separation 
from his wife and children during military service resulted in 
PTSD, a VA examiner opined in January 2009 that this event 
generally did not result in significant psychiatric impairment in 
most people, and did not meet the requirements of a stressor 
event.  Therefore, the Veteran did not warrant a diagnosis of 
PTSD in the present case.  

The Board has also considered the applicability of the revised 
version of 38 C.F.R. § 3.304(f), discussed above.  Although the 
revisions do lessen the evidentiary requirements for the 
establishment of an in-service stressor, they do not require VA 
to accept a claimant's testimony alone in all situations in which 
the reported stressor is related to "fear of hostile military or 
terrorist activity."  Rather, such testimony "may establish the 
occurrence of the claimed in-service stressor."  38 C.F.R. 
§ 3.304(f)(3) (emphasis added).  In the present case, because the 
Board does not find the Veteran either to have participated in 
combat, or to be credible regarding his alleged stressors during 
military service, the Board does not find his testimony, in and 
of itself, to be sufficient proof of his stressors.  

In conclusion, the preponderance of the evidence is against the 
award of service connection for PTSD as credible evidence 
confirming the Veteran's claimed in-service stressors has not 
been presented.  As a preponderance of the evidence is against 
the award of service connection, the benefit-of-the-doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).  




(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a psychiatric disability, 
other than PTSD, is denied.  

Entitlement to service connection for PTSD is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


